Case 3:18-cv-01465-TJC-JBT Document 94 Filed 09/14/20 Page 1 of 17 PageID 2505




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


    UNITED SPECIALTY
    INSURANCE COMPANY,

          Plaintiff,

    v.                                             Case No. 3:18-cv-1465-J-32JBT

    TZADIK ACQUISITIONS, LLC,
    TZADIK MANAGEMENT GROUP,
    LLC, TZADIK MANAGEMENT
    GROUP 2, LLC, TZADIK
    PROPERTIES, LLC, JAMES
    RIVER INSURANCE COMPANY,
    WILLA KIMBLE, As Personal
    Representative of the Estate of
    Alfred Lance, III, and COMMERCE
    AND INDUSTRY INSURANCE
    COMPANY,

          Defendants.


                                      ORDER

          In October 2015, United Specialty Insurance Company issued a CGL

    insurance policy (the “Policy”) to apartment complex operators Tzadik

    Acquisitions, LLC and Tzadik Management Group 2, LLC. (Doc. 1-2). This case

    is about whether coverage was limited to apartment properties listed in the

    Policy’s declarations. United claims that the Policy insured only the designated

    properties, while Tzadik argues the Policy covered an unlisted property, in
Case 3:18-cv-01465-TJC-JBT Document 94 Filed 09/14/20 Page 2 of 17 PageID 2506




    relation to an underlying lawsuit. Both parties filed motions for summary

    judgment. (Docs. 82, 85). The Court received responses in opposition (Docs. 89,

    90) and held a hearing on September 8, 2020, the record of which is incorporated

    by reference.

          I.      BACKGROUND

                  A.    Underlying Action

          On October 14, 2016, Alfred Lance, III was shot and killed at Kings Trail

    Apartments, a complex located at 3770 Toledo Road in Jacksonville, Florida.

    (Doc. 1-1 ¶¶ 13–14). On behalf of Lance’s estate, Willa Kimble filed a wrongful

    death lawsuit (the “Underlying Action”) against the property owners and

    managers of Kings Trail, including Defendants Tzadik Acquisitions, LLC,

    Tzadik Properties, LLC, Tzadik Management Group, LLC, and Tzadik

    Management Group 2, LLC (collectively, “Tzadik”). 1 (See Doc. 1-1). Kimble

    alleges that Tzadik failed to provide adequate security to protect Lance on the

    night of his death. Id. ¶¶ 9–12, 19. In this declaratory judgment action, Tzadik

    seeks coverage from United for the Underlying Action. 2




          1 Kimble v. Tzadik Acquisitions, LLC, et al., Case No. 16-2017-CA-06741,
    in the Circuit Court of the Fourth Judicial Circuit in and for Duval County.
          2    At the hearing, the Court was advised that this suit has now been
    settled.


                                            2
Case 3:18-cv-01465-TJC-JBT Document 94 Filed 09/14/20 Page 3 of 17 PageID 2507




                B.     Insurance Application and Proposal

          Tzadik first acquired an ownership interest in Kings Trail on August 2,

    2014. (Doc. 85-6 at 7–8). Kings Trail is one of many apartment complexes that

    Tzadik owns and manages across the United States. (Doc. 85-1 at 12:16–22).

    Tzadik owns approximately sixty complexes in Florida, Georgia, Texas, South

    Dakota, and Nebraska and typically maintains insurance for each property. Id.

    at 13:10–25, 61:18–62:1. At the time of the fatal shooting, Tzadik held the Policy

    with United that is at issue here. 3

          In connection with the Policy, Tzadik submitted an application to United

    that identifies forty-five apartment complexes owned or operated by Tzadik in

    the application’s “Premises Information” section. (Doc. 85-5 at 3–11). The

    complexes listed are located in various cities throughout Florida, but Kings

    Trail is not included, and neither are any complexes in Jacksonville. Id. The

    application cites Tzadik’s “Nature of Business” as “Apartments.” Id. at 3.


          3  Tzadik was also insured through two other policies. First, Tzadik held
    a wasting limits policy from Defendant James River Insurance Company and
    James River is defending Tzadik in the Underlying Action, subject to a
    reservation of rights. (Docs. 1-4, 85-3). The James River policy explicitly lists on
    its schedule 3770 Toledo Road, the address of Kings Trail, as one of two
    premises that Tzadik owned, rented, or occupied. (Doc. 85-3 at 4). The James
    River policy also includes a Limitation of Coverage to Designated Premises, or
    designated premises endorsement (DPE), that says the policy “applies only to
    ‘bodily injury,’ ‘property damage,’ or ‘personal and advertising injury’ arising
    out of the ownership, maintenance or use of the premises shown in the above
    Schedule.” Id. at 36. Second, Tzadik held an excess insurance policy with
    Defendant Commerce and Industry Insurance Company (“CIIC”). (Doc. 85-4).


                                             3
Case 3:18-cv-01465-TJC-JBT Document 94 Filed 09/14/20 Page 4 of 17 PageID 2508




                   C.   United Insurance Policy

           United provided the commercial general liability (“CGL”) Policy at issue

    to Tzadik Acquisitions and Tzadik Management Group 2 for the policy period

    of October 15, 2015 through October 15, 2016. 4 (Docs. 1-2; 85-8 at 29:9–11). The

    Policy limits coverage to $1,000,000 per occurrence and $2,000,000 in the

    general aggregate. (Doc. 1-2 at 4). The Policy’s “coverage territory” includes the

    United States, Puerto Rico, and Canada. 5 Id. at 23. The first endorsement to

    the Policy adds Tzadik Management Group and Tzadik Properties as named

    insureds and states that “[r]espective locations per Named Insured are held on

    file.” Id. at 51.

           The Policy provides liability coverage for bodily injury or property damage

    and defines “bodily injury” as “bodily injury, sickness or disease sustained by a

    person, including death resulting from any of these at any time.” Id. at 9, 23. In

    relevant part, the Policy states:

           We [United] will pay those sums that the insured becomes legally
           obligated to pay as damages because of “bodily injury” or “property

           4   The policy number is DCH00047-00. (Doc. 1-2).
           5Coverage territory also includes international waters or airspace if
    injury or damage occurs in the course of travel or transportation between the
    United States, Puerto Rico, and Canada, as well as other parts of the world if
    the injury or damage arises out of goods or products made or sold by Tzadik in
    the United States, Puerto Rico, or Canada, activities of a person whose home is
    in the United States, Puerto Rico, or Canada but is away for a short time on
    Tzadik’s business, or personal and advertising injury offenses that take place
    through the internet or similar electronic means. (Doc. 1-2 at 23).


                                            4
Case 3:18-cv-01465-TJC-JBT Document 94 Filed 09/14/20 Page 5 of 17 PageID 2509




          damage” to which this insurance applies. We will have the right and
          duty to defend the insured against any “suit” seeking those
          damages. However, we will have no duty to defend the insured
          against any “suit” seeking damages for “bodily injury” or “property
          damage” to which this insurance does not apply. We may, at our
          discretion, investigate any “occurrence” and settle any claim or
          “suit” that may result.

    Id. at 11 (emphasis added).

          The Policy contains Common Policy Declarations, a Schedule of Forms,

    and CGL Declarations. Id. at 2–7. In the CGL Declarations, Tzadik’s business

    description is “apartment building operators,” followed by a section which states

    “ALL PREMISES YOU OWN, RENT, OR OCCUPY” and lists the same forty-

    five addresses provided in Tzadik’s application. 6 Id. at 4–5. It does not list

    Kings Trail. The following two pages list property classifications for each of

    those addresses, with some addresses listed multiple times if the property

    comprises several classifications, such as apartment complex, swimming pool,

    and clubhouse. Id. at 6–7. In a chart, each location classification is assigned a

    numerical code, premium base, rate, and premium price. Id. The individual

    premium prices for each property added together amount to $260,258.00,

    Tzadik’s “total annual premium.” Id. at 6–7. It then states “THESE

    DECLARATIONS,         TOGETHER         WITH      THE     COMMON         POLICY


          6 The addresses listed include properties in the following Florida cities:
    Tampa, Lakeland, Cypress Gardens, Winter Haven, Mount Dora, Sarasota,
    Eustis, Miami, Miami Beach, Oakland Park, and Fort Lauderdale. (Doc. 1-2 at
    6–7). None of the properties listed are in Jacksonville or its surrounding areas.


                                           5
Case 3:18-cv-01465-TJC-JBT Document 94 Filed 09/14/20 Page 6 of 17 PageID 2510




    CONDITIONS AND COVERAGE FORM(S) AND ANY ENDORSEMENT(S),

    COMPLETE THE ABOVE NUMBERED POLICY.” Id. at 7. The Policy’s terms

    “can be amended or waived only by endorsement issued by [United] and made

    a part of this policy.” Id. at 8. Section IV provides that “[t]he statements in the

    Declarations are accurate and complete,” that “[t]hose statements are based

    upon representations [Tzadik] made to [United],” and that “[United] ha[s]

    issued this policy in reliance upon [Tzadik’s] representations.” Id. at 22–23.

          During the Policy period, Tzadik added and removed apartment locations

    from the Policy through endorsements, and premiums changed accordingly.

    (Doc. 1-2 at 53–56, 60, 69, 75–76, 80, 84). Kings Trail was never added. The

    Policy does not contain a designated premises endorsement, or DPE. 7 (Docs. 1-

    2, 85-8 at 28:11–15).

                D.    Relief Sought

          United seeks a declaration that it has no duty to defend Tzadik in the

    Underlying Action because (1) Kings Trail is not one of the forty-five properties

    scheduled on the Policy, and (2) Tzadik failed to provide United with timely

    notice of the shooting, thereby prejudicing United. (Doc. 85). Conversely, Tzadik

    asks that the Court find (1) that United breached its contractual duty to defend


          7 A DPE is a type of endorsement that may be made to a CGL policy to
    restrict coverage to injuries and damages arising out of the ownership,
    maintenance, or use of specified premises. 3 Ins. Claims & Disputes § 11:22B
    (6th ed.).


                                            6
Case 3:18-cv-01465-TJC-JBT Document 94 Filed 09/14/20 Page 7 of 17 PageID 2511




    Tzadik in the Underlying Action, and (2) that United waived the defense of late

    notice by failing to comply with Florida’s Claims Administration Statute, and

    United cannot articulate prejudice resulting from the alleged late notice. 8 (Doc.

    82).

           II.   DISCUSSION

           This case presents a pure question of contract interpretation. “The

    interpretation of insurance policies, like the interpretation of all contracts, is

    generally a question of law.” Goldberg v. Nat’l Union Fire Ins. Co. of Pittsburgh,

    143 F. Supp. 3d 1283, 1292 (S.D. Fla. 2015) (citing Lawyers Title Ins. Corp. v.

    JDC (Am.) Corp., 52 F.3d 1575, 1580 (11th Cir. 1995)). The Court must,

    therefore, interpret Tzadik’s insurance Policy with United to determine

    whether the Policy covered Kings Trail. 9




           8On August 12, 2019, the Court issued an Order granting Tzadik’s
    Motion to Stay United’s Duty to Indemnify and Related Deadlines. (Doc. 62).
    All determinations and deadlines regarding the duty to indemnify were stayed
    pending resolution of the Underlying Action. Thus, the parties’ motions for
    summary judgment pertain only to the duty to defend issue. However, if there
    is no duty to defend, there is no duty to indemnify.
           9 At oral argument, counsel for Tzadik admitted that the parol evidence
    in this case disfavors Tzadik’s position, but both parties agree that the Court
    will not consider parol evidence and will limit its consideration to the Policy.
    See, e.g., Lawyers Title Ins. Corp., 52 F.3d at 1580 (“Questions of fact arise only
    when an ambiguous contract term forces the court to turn to extrinsic evidence
    of the parties’ intent, such as precontract negotiations, to interpret the disputed
    term.”).


                                            7
Case 3:18-cv-01465-TJC-JBT Document 94 Filed 09/14/20 Page 8 of 17 PageID 2512




          Florida law governs the interpretation of the Policy. 10 (Docs. 82 at 6 n.4,

    85). The “Florida Supreme Court has made clear that the language of the policy

    is the most important factor. Under Florida law, insurance contracts are

    construed according to their plain meaning.” James River Ins. Co. v. Ground

    Down Eng’g, Inc., 540 F.3d 1270, 1274–75 (11th Cir. 2008) (citation omitted)

    (quoting Taurus Holdings, Inc. v. United States Fid. & Guar. Co., 913 So. 2d

    528, 537 (Fla. 2005)). When a policy’s language is plain and unambiguous, “a

    court must interpret the policy in accordance with the plain meaning of the

    language used so as to give effect to the policy as written.” Travelers Indem. Co.

    v. PCR Inc., 889 So. 2d 779, 785 (Fla. 2004); see also State Farm Fire & Cas.

    Co. v. Steinberg, 393 F.3d 1226, 1230 (11th Cir. 2004) (“In insurance coverage

    cases under Florida law, courts look at the insurance policy as a whole and give

    every provision its full meaning and operative effect.”) (quotation omitted).

          However, “[i]f the relevant policy language is susceptible to more than

    one reasonable interpretation, one providing coverage and the other limiting

    coverage, the insurance policy is considered ambiguous, and must be


          10  When federal jurisdiction is based on diversity of citizenship under 28
    U.S.C. § 1332(2) and when an insurance policy is issued for delivery in Florida,
    both of which are the case here, the Court applies the substantive law of Florida.
    See, e.g., Key Custom Homes, Inc. v. Mid-Continent Cas. Co., 450 F. Supp. 2d
    1311, 1316 (M.D. Fla. 2006) (“Because the jurisdiction of the Court is based on
    diversity of citizenship, and since the CGL Policy was issued in Florida, the
    Court must look to the substantive law of Florida for guidance in interpreting
    the Policy.”).


                                            8
Case 3:18-cv-01465-TJC-JBT Document 94 Filed 09/14/20 Page 9 of 17 PageID 2513




    interpreted liberally in favor of the insured and strictly against the drafter who

    prepared the policy.” Steinberg, 393 F.3d at 1230 (quotations omitted). “While

    the insured has the burden of proving that a claim against it is covered by the

    insurance policy, the insurer has the burden of proving an exclusion to

    coverage.” Doe v. North River Ins. Co., 719 F. Supp. 2d 1352, 1357 (M.D. Fla.

    2010) (citing LeFarge Corp. v. Travelers Indem. Co., 118 F.3d 1511, 1516 (11th

    Cir. 1997)).

          Whether a duty to defend exists is a question of law that “depends solely

    on the allegations in the complaint filed against the insured.” Trizec Properties,

    Inc. v. Biltmore Const. Co., 767 F.2d 810, 811 (11th Cir. 1985) (applying Florida

    law). “[I]f the allegations of the complaint alleging a claim against the insured

    are acts not covered by the policy, or are excluded from the policy’s coverage,

    the insurer is not obligated to defend or indemnify the insured.” Certain

    Interested Underwriters at Lloyd’s London Subscribing to Certificate of Ins. No.

    9214 v. Halikoytakis, No. 8:09-CV-1081-T-17TGW, 2011 WL 1296816, at *2

    (M.D. Fla. Mar. 31, 2011), aff’d, 444. F. App’x 328 (11th Cir. 2011) (quotation

    omitted); see also id. at *1 (“If an insurer does not have a duty to defend, then

    it does not have a duty to indemnify,” as “[t]he duty to defend ceases when it is

    shown that there is no potential for coverage, i.e. when there is no duty to

    indemnify.”).




                                            9
Case 3:18-cv-01465-TJC-JBT Document 94 Filed 09/14/20 Page 10 of 17 PageID 2514




          Tzadik’s application, which the parties agree is incorporated into the

    Policy, 11 lists the forty-five Tzadik properties for which it seeks coverage. (Doc.

    85-5). Kings Trail is not listed. The Policy itself, issued by United to Tzadik, is

    an eighty-four-page document that begins with Common Policy Declarations, a

    Schedule    of   Forms,    and    CGL      Declarations.   (Doc.   1-2).   “THESE

    DECLARATIONS . . . COMPLETE THE . . . POLICY.” Id. at 7. On the first

    page of the Policy, Tzadik’s business description is “apartment building

    operators.” Id. at 2. The CGL Declarations list the addresses of the same forty-

    five properties as in Tzadik’s application under the title “ALL PREMISES YOU

    OWN, RENT, OR OCCUPY,” and assign a corresponding premium(s) for each

    address. Id. at 4–7. Those premiums total $260,258.00, the annual price for

    Tzadik to maintain the insurance Policy with United. Id. at 2, 7. Like in the

    application, Kings Trail is not listed.

          Tzadik provides no explanation for the list of addresses in the Policy

    (apart from arguing that the list needed not be exhaustive) and seems to suggest

    the list has no meaning. This cannot be the case. The CGL Declarations are

    explicitly part of the Policy; the Court must give “full meaning and operative

    effect” to all provisions of the Policy, including the declarations. Steinberg, 393



          11 See, e.g., Mathews v. Ranger Ins. Co., 281 So. 2d 345, 348 (Fla. 1973)
    (“The application thus becomes a part of the agreement between the parties and
    the policy together with the application form the contract of insurance.”).


                                              10
Case 3:18-cv-01465-TJC-JBT Document 94 Filed 09/14/20 Page 11 of 17 PageID 2515




    F.3d at 1230. Tzadik operates apartment complexes, and the list of complexes

    provides the very basis for the Policy’s annual premium. Tzadik added and

    subtracted apartment complexes it acquired or sold during the policy period and

    United adjusted the premium accordingly. (Doc. 1-2 at 53–56, 60, 69, 75–76, 80,

    84). If the schedule of premises were meant to provide only an idea of Tzadik’s

    business, as opposed to an operative list of the properties and business insured

    under the Policy, these amendments would have been superfluous.

          Tzadik is correct that the Policy is not a premises liability policy that

    insures only certain premises; it is a CGL Policy that insures businesses against

    third-party liability. See, e.g., Evanston Ins. Co. v. Gaddis Corp., 145 F. Supp.

    3d 1140, 1149 (S.D. Fla. 2015) (“The primary purpose of a [CGL] policy . . . is to

    protect businesses from third-party liability incurred as a result of that

    company’s business operations.”) (quotation omitted). It is also true that the

    “coverage territory” under the Policy is the United States, Canada, and Puerto

    Rico, and that the Policy does not contain a DPE. Also, any ambiguity in the

    Policy must be construed in in favor of Tzadik and against United, as the

    Policy’s drafter. See, e.g., Steinberg, 393 F.3d at 1230. However, none of these

    things mean United is bound to provide coverage for an apartment complex not

    listed in the Declarations. The cases Tzadik relies upon to argue for coverage

    are distinguishable.




                                           11
Case 3:18-cv-01465-TJC-JBT Document 94 Filed 09/14/20 Page 12 of 17 PageID 2516




          In Am. Empire Surplus Lines Ins. Co. v. Chabad House of N. Dade, Inc.,

    771 F. Supp. 2d 1336, 1343 (S.D. Fla. 2011), aff’d 450 F. App’x 792 (11th Cir.

    2011), the court held that allegations of abuse were excluded from the policy’s

    coverage, and that the policy’s DPE was ambiguous and did not bar coverage

    for acts that occurred away from the defendant volunteer organization’s office.

    There, the nature of the defendant’s business—sending volunteers out to help

    children with disabilities—was fundamentally different than Tzadik’s business

    as an apartment complex operator, and there is no indication that the policy

    structure was based on scheduled locations. 12 In Szczeklik v. Markel Int’l Ins.

    Co., 942 F. Supp. 2d 1254 (M.D. Fla. 2013), aff’d, 546 F. App’x 926 (11th Cir.

    2013), the court found that a DPE in a distributor’s policy was ambiguous and

    therefore did not preclude coverage for underlying personal injury claims when

    an auto shop employee was injured by the distributor’s product that had been

    taken to the auto shop in the ordinary course of the distributor’s business.

    Again, this case involved a different type of insured business and an ambiguous

    DPE. Here, there was no DPE. Thus, unlike Szczeklik, United is not trying to

    rely on a DPE exclusion to deny coverage. Cf. id. at 1260–63.

          The final case that Tzadik cites, and upon which it relied heavily at the

    hearing, Gaddis, 145 F. Supp. 3d, is more similar but still distinct from this



          12   The discussion in Chabad House upon which Tzadik relies is also dicta.


                                            12
Case 3:18-cv-01465-TJC-JBT Document 94 Filed 09/14/20 Page 13 of 17 PageID 2517




    case. The Gaddis CGL policy contained a “Schedule of Locations” with seventy-

    one specific addresses to which the insurance applied. Id. at 1144. A critical

    difference, however, is that the insured in Gaddis was a taxi company, and the

    underlying suit involved a customer who was “viciously assaulted” by a driver

    during a cab ride. Id. The unoccupied parking lot where the assault took place

    was not on the insurance policy’s Schedule of Locations. Id. Though the policy

    contained a DPE, the court found that the policy was “rife with conflicting

    pronouncements, which create sufficient ambiguity to construe the Policy in

    favor of coverage.” Id. at 1149. Here, the business insured is fundamentally

    different, the Declarations limiting coverage to the listed apartment premises

    are clear, and there is no ambiguous DPE (the Policy has none).

          This case is far more akin to Nugget Oil, Inc. v. Universal Sec. Ins. Co.,

    584 So. 2d 1068 (Fla. 1st DCA 1991). There, plaintiff Nugget Oil faced a liquor

    liability lawsuit pertaining to one of its fifty convenience store locations in

    Alabama and Florida. Id. at 1069. Nugget Oil argued that its insurance policy

    covered its Alabama stores, despite having crossed out its Alabama store

    locations on the application’s list of the “names and addresses of all locations.”

    Id. The Florida appellate court squarely rejected Nugget Oil’s argument. Id. at

    1072. The court found that the insurance policy and application, read together,

    limited coverage to Nugget Oil’s Florida stores. Id. at 1069–70. In so holding,

    the court stated: “[I]n determining which Nugget stores were insured against


                                           13
Case 3:18-cv-01465-TJC-JBT Document 94 Filed 09/14/20 Page 14 of 17 PageID 2518




    liquor liability claims, we cannot ignore the identification of the insured

    locations found in the application.” Id. at 1070. Similarly, the Court cannot

    ignore the identification of the forty-five insured locations here, found not only

    in Tzadik’s application, but also in the Declarations to its Policy. The court in

    Nugget Oil acknowledged the “maxim of insurance law which provides that

    insurance contracts must be liberally construed against the insurer,” but

    emphasized that the rule applies only when “a genuine inconsistency,

    uncertainty, or ambiguity in meaning remains after resort to the ordinary rules

    of construction.” Id. at 1070–71. There was no such inconsistency in Nugget Oil,

    and there is none here. 13

          Tzadik asserts that a DPE may have limited the Policy to the properties

    listed in the CGL Declarations, but without a DPE, the Policy covers all of

    Tzadik’s business locations whether they were listed in the Declarations or not.

    This DPE argument is a red herring. A CGL policy may well cover an occurrence

    outside the premises listed (so long as it occurs within the “coverage territory”),

    when the occurrence arises from the scheduled premises. But the lack of a DPE

    does not expand the Policy’s coverage beyond what is clearly demarked in the

    Policy’s Declarations. 14


          13  The Court acknowledges that the policy in Nugget Oil was a liquor
    liability policy, not a CGL policy, but the reasoning of Nugget Oil is persuasive
    here.
          14   As conceded by Tzadik’s counsel at the hearing, Tzadik’s argument,

                                            14
Case 3:18-cv-01465-TJC-JBT Document 94 Filed 09/14/20 Page 15 of 17 PageID 2519




          To the extent that the Gaddis court requires coverage limitations to

    specific locations to be “clear and unequivocal,” Gaddis, 145 F. Supp. 3d at 1149,

    the Court finds this standard to have been met. Despite the creative efforts of

    Tzadik, the coverage question is straightforward, and the Policy is not

    ambiguous. Tzadik applied for CGL coverage for forty-five of its apartment

    complexes. United issued the Policy for those forty-five properties, listing them

    in the Declarations under the heading “ALL PREMISES YOU OWN, RENT,

    OR OCCUPY.” The premium paid was an aggregation of the individual

    premiums for each of the forty-five properties. Kings Trail was not one of those

    properties. The assault occurred at Kings Trail. The Court cannot rewrite the

    Policy to include coverage for Kings Trail. Szczeklik, 942 F. Supp. 2d at 1260

    (“[A] court cannot rewrite an insurance contract to extend coverage beyond

    what is clearly set forth in the contractual language.”) (quoting Florida

    Residential Prop. & Cas. Joint Underwriting Ass’n v. Kron, 721 So. 2d 825, 826

    (Fla. 3d DCA 1998)). Accordingly, United is entitled to a declaratory judgment

    that it has no duty to defend Tzadik in the Underlying Action.

          III.   CONCLUSION

          Accordingly, it is hereby


    taken to its logical conclusion, would mean that even if the Policy had listed
    only one of Tzadik’s apartment properties in the Declarations, the Policy still
    would have insured all of Tzadik’s properties, simply because the Policy is a
    CGL Policy. The Court is unpersuaded.


                                           15
Case 3:18-cv-01465-TJC-JBT Document 94 Filed 09/14/20 Page 16 of 17 PageID 2520




          ORDERED:

          1.    Plaintiff United Specialty Insurance Company’s Amended Motion

    for Summary Judgment (Doc. 85) is GRANTED.

          2.    Defendants Tzadik Acquisitions, LLC, Tzadik Management Group,

    LLC, Tzadik Management Group 2, LLC, and Tzadik Properties, LLC’s Motion

    for Summary Judgment (Doc. 82) is DENIED.

          3.    As to Count I of the Complaint for Declaratory Judgment (Doc. 1),

    United has no duty to defend or indemnify Tzadik under Policy No. DCH00047-

    00 in the Underlying Action. Declaratory Judgment to that effect will be

    entered in favor of Plaintiff United Specialty Insurance Company against

    Defendants Tzadik Acquisitions, LLC, Tzadik Management Group, LLC,

    Tzadik Management Group 2, LLC, and Tzadik Properties, LLC.

          4.    Having found that the Policy did not cover Kings Trail, and that

    United therefore has no duty to defend Tzadik in the Underlying Action, the

    Court need not proceed to the notice issue. Thus, the Court finds Count II of the

    Complaint to be moot.

          5.    Judgment will also be entered on Count I of the counterclaim (Doc.

    30) in favor of Plaintiff United Specialty Insurance Company and against

    Defendants Tzadik Acquisitions, LLC, Tzadik Management Group, LLC,

    Tzadik Management Group 2, LLC, and Tzadik Properties, LLC.




                                           16
Case 3:18-cv-01465-TJC-JBT Document 94 Filed 09/14/20 Page 17 of 17 PageID 2521




          6.    Though Tzadik’s bad faith counterclaim, Count II, was previously

    abated (Doc. 51), in light of the Court’s ruling, the bad faith counterclaim is now

    DISMISSED.

          7.    The Court assumes this Order resolves all pending matters and

    directs the Clerk to close the file now. However, because there are additional

    Defendants who are not parties to the motions decided herein, if any of those

    Defendants have other matters for the Court to resolve, they should file

    appropriate documents no later than September 28, 2020.

          DONE AND ORDERED in Jacksonville, Florida the 14th day of

    September, 2020.




                                                      TIMOTHY J. CORRIGAN
                                                      United States District Judge

    tnm
    Copies:

    Counsel of record




                                            17
